DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application.  
		This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
3.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “method” or a “process” (Claims 1-9), a “system” or an “apparatus” (Claims 10-18) and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 19-20). 
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 10);
“” (see Independent Claim 10);
“receiving, , i) process information that specifies one or more process requirements and one or more potential causes of failures associated with processes for manufacturing a design, ii) control information that specifies one or more parameters and one or more values associated with the one or more parameters that facilitate determining whether the one or more process requirements specified in the process information that are associated with the processes are being met, and iii)  associated with the one or more parameters from  of a product development environment” (see Independent Claims 1, 10 and 19);
“responsive to determining that associated with a particular parameter of the control information is outside of an associated range of values, determining, and based on the process information and the control information, a process requirement and a process associated with the parameter” (see Independent Claims 1, 10 and 19);
“communicating, that indicates the process associated with the parameter” (see Independent Claim 1);
“communicating,  that indicates the process” (see Independent Claims 10 and 19)
		These abstract idea limitations (as identified above in bold), under their broadest 	reasonable interpretation of the claims as a whole, cover performance of their limitations as 	“Certain Method of Organizing Human Activities”, which pertains to (1) managing personal 	behavior or relationships or interactions between people (including social activities and/or 	teachings and/or following rules or instructions)
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover 	performance of their limitations as “Mental Processes” which pertains to (2) concepts 	performed in the human mind (including observation(s) and/or evaluation(s) and/or 	judgment(s)) and/or (3) via the use of physical aids by pen to paper.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
	That is, other than reciting (e.g., “computer”, “terminal”, “user interface”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) via the use of physical aids by pen to paper.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “a processor”, “computer”, and “a memory”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9, 11-18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a memory that stores instruction code” (see Independent Claim 10);
“a processor in communication with the memory, wherein the instruction code is executable by the processor to perform operations comprising” (see Independent Claim 10);
“receiving, by a computer, i) process information that specifies one or more process requirements and one or more potential causes of failures associated with processes for manufacturing a design, ii) control information that specifies one or more parameters and one or more values associated with the one or more parameters that facilitate determining whether the one or more process requirements specified in the process information that are associated with the processes are being met, and iii) sensor data associated with the one or more parameters from one or more sensors of a product development environment” (see Independent Claims 1, 10 and 19);
“responsive to determining that sensor data associated with a particular parameter of the control information is outside of an associated range of values, determining, by the computer and based on the process information and the control information, a process requirement and a process associated with the parameter” (see Independent Claims 1, 10 and 19);
“communicating, by the computer and to a terminal, a user interface that indicates the process associated with the parameter” (see Independent Claim 1);
“communicating, to a terminal, a user interface that indicates the process” (see Independent Claims 10 and 19)
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “computer”, “terminal”, “user interface”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in conjunction with the limitations are no more than mere instructions to “apply” the exception using computer components (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing product quality conditions for manufacturing a design of products in a product development environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 19 	reflect (1) mere data gathering (e.g., “receiving, by a computer, i) process information that 	specifies one or more process requirements and one or more potential causes of failures 	associated with processes for manufacturing a design, ii) control information that specifies one or 	more parameters and one or more values associated with the one or more parameters that 	facilitate determining whether the one or more process requirements specified in the process 	information that are associated with the processes are being met, and iii) sensor data associated 	with the one or more parameters from one or more sensors of a product development 	environment” (see Independent Claims 1, 10 and 19)) and reflect (2) mere data outputting (e.g., 	“communicating, by the computer and to a terminal, a user interface that indicates the 	process associated with the parameter” (see Independent Claim 1) & “communicating, to a 	terminal, a user interface that indicates the process” (see Independent Claims 10 and 19)) 	reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “computer”, “second user interface”, “object graph”, “third user interface”, “terminal”, “user interface”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing product quality conditions for manufacturing a design of products in a product development environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Dependent Claims 2-4, 6-7, 11-13, 	15-16 and 20 reflect (1) mere data gathering (e.g., “receiving, by the computer, design 	information that specifies one or more design requirements and potential causes of failures 	associated with the design, wherein a particular design requirement specified in the design 	information is associated with the process” (see Dependent Claims 2, 11 and 20); “receiving, by 	the computer and via a second user interface, a selected pre-defined design function and a 	selected pre-defined design requirement previously related to the design function, a potential 	cause of failure (PCOF) attribute” (see Dependent Claims 3 and 12); “receiving, by the computer 	and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure 	attribute, a current design prevention controls attribute, and a current design detection controls 	attribute (see Dependent Claims 4 and 13); “receiving, by the computer and via the second user 	interface, a selected pre-defined process descriptor and a selected pre-defined process 	requirement previously related to the process descriptor, and a potential cause of failure (PCOF) 	attribute” (see Dependent Claims 6 and 15); “receiving, by the computer and via the second user 	interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current 	process prevention controls attribute, and a current process detection controls attribute” (see 	Dependent Claims 7 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 	2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high
level such as: [“processors” (e.g., see Applicant’s Specification ¶ [0037]), “memory” (e.g., see Applicant’s Specification ¶ [0037]), “terminal” (e.g., see Applicant’s Specification ¶ [0040] denoting “that the “terminal” can correspond to a computer, mobile device, tablet, and/or any other device that facilitates user interactions. The terminal 104 can include a memory and a processor. The terminal 104 can include other subsystems. Within examples, these subsystems can include an input/output (I/O) subsystem, a display, a keyboard, a mouse, etc.”), “computer” (e.g., see Applicant’s Specification ¶ [0103-0108]), “user interface” (e.g., see Applicant’s Specification ¶ [0043]).] According to Applicant’s Specification ¶ [0110]: “It is important to note that methods and systems described herein can be realized in hardware, software, or a combination of 	hardware and software. The methods and systems can be realized in a centralized fashion in at least one computer system or in a distributed fashion where different elements are spread across interconnected computer systems. Any kind of computer system or other apparatus adapted for carrying out the methods described herein can be employed.” The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
		Independent Claims 1, 10 and 19 recite additional elements that are merely directed to 	the particulars of the abstract idea and likewise do not add significantly more to the above-	identified judicial exceptions. The additional elements include (e.g., “computer”, “terminal”, 	“user interface”, “a memory”, “a processor”, & “sensor data”, “one or more sensors”, etc…) in 	conjunction with the limitations, are no more than mere instructions to implement an abstract 	idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see 	MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a 	particular technological environment or field of use by monitoring and analyzing product quality 	conditions for manufacturing a design of products in a product development environment (see 	MPEP § 2106.05 (h)).
 		Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 19 	reflect (1) mere data gathering (e.g., “receiving, by a computer, i) process information that 	specifies one or more process requirements and one or more potential causes of failures 	associated with processes for manufacturing a design, ii) control information that specifies one or 	more parameters and one or more values associated with the one or more parameters that 	facilitate determining whether the one or more process requirements specified in the process 	information that are associated with the processes are being met, and iii) sensor data associated 	with the one or more parameters from one or more sensors of a product development 	environment” (see Independent Claims 1, 10 and 19)) and reflect (2) mere data outputting (e.g., 	“communicating, by the computer and to a terminal, a user interface that indicates the 	process associated with the parameter” (see Independent Claim 1) & “communicating, to a 	terminal, a user interface that indicates the process” (see Independent Claims 10 and 19)) 	reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-9, 11-18 and 20 recite additional elements that are merely directed 	to the particulars of the abstract idea and likewise do not add significantly more to the above-	identified judicial exceptions. The additional elements include (e.g., “computer”, “second user 	interface”, “object graph”, “third user interface”, “terminal”, “user interface”, “a memory”, “a 	processor”, & “sensor data”, “one or more sensors”, etc…) in conjunction with the limitations, 	are no more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally 	and/or alternatively, the claims as a whole are limited to a particular technological environment 	or field of use by monitoring and analyzing product quality conditions for manufacturing a design 	of products in a product development environment (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Dependent Claims 2-4, 6-7, 11-13, 	15-16 and 20 reflect (1) mere data gathering (e.g., “receiving, by the computer, design 	information that specifies one or more design requirements and potential causes of failures 	associated with the design, wherein a particular design requirement specified in the design 	information is associated with the process” (see Dependent Claims 2, 11 and 20); “receiving, by 	the computer and via a second user interface, a selected pre-defined design function and a 	selected pre-defined design requirement previously related to the design function, a potential 	cause of failure (PCOF) attribute” (see Dependent Claims 3 and 12); “receiving, by the computer 	and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure 	attribute, a current design prevention controls attribute, and a current design detection controls 	attribute (see Dependent Claims 4 and 13); “receiving, by the computer and via the second user 	interface, a selected pre-defined process descriptor and a selected pre-defined process 	requirement previously related to the process descriptor, and a potential cause of failure (PCOF) 	attribute” (see Dependent Claims 6 and 15); “receiving, by the computer and via the second user 	interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current 	process prevention controls attribute, and a current process detection controls attribute” (see 	Dependent Claims 7 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 	2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.		Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 	Application (US 2012/0254044 A1) to Flanagan, and in view of US Patent Application (US 	2015/0095101 A1) to Kymal.
		Regarding Independent Claim 1, Flanagan method for controlling product quality teaches 	the following:
	- receiving, by a computer (see at least Flanagan: ¶ [0173] & Fig. 48. Flanagan denotes “the user 	device 106 may be a data processing system such as, for example, a mobile device, any suitable 	personal computer, a laptop, minicomputer.” See also Fig. 1. of Flanagan reference.), i) 	process 	information that specifies one or more process requires requirements (see at least 	Flanagan: ¶ [0084-0086]. Flanagan notes that the display module 202 provides a user interface 	window 1300 for providing one or more requirements associated with the item. The user 	interface window 1300 may be accessed by selecting the item on the “FMEA Navigator” 710 and 	then selecting the “+ Add Requirement” tab. On selection of the “+ Add Requirement” tab, the 	display 	module 202 opens an information page to enable the receiving module 204 to receive 	textual 	inputs, from the FMEA analyst, for the one or more requirements associated with the 	item. See also ¶ [0134]: “The FMEA form within the “Summary” tab may include the plurality of 	sequential elements that are added for the FMEA project as explained above. For example, the 	summary table 	may include the item name, the requirements associated with items, the failure 	modes associated with the requirements, the causes, the effects, the initial occurrence value of 	the cause, the initial severity value of the effect, the initial detection value associated with the 	cause, and an initial RPN value associated with every cause effect combination.”) and one or more 	potential causes of failures associated with processes for manufacturing a design (see at least 	Flanagan: ¶ [0092-0093] & Figs. 18-19. Flanagan notes that the display module 202 may provide 	a user interface window 1800, to add one or more potential cause of failures associated with the 	potential mode of failure. The cause is defined as a condition that induces a failure mode. Also the 	FMEA analyst may enter the additional information associated with the potential cause of the 	failure, in the user interface window 1900 under the “Additional Info” tab. The additional 	information associated with the potential cause of failure may include a mechanism of failure, a 	classification code, a part number and a part name. See also ¶ [0158-0159] denoting “the 	probable risk mitigation zone 4220 includes all such combination of potential causes of failures 	and potential effects of failure that have a correlation of the severity value and the occurrence 	value greater than a predetermined threshold.”) ii) control information that specifies one or more 	parameters and one or more values associated 	with the one or more parameters that facilitate 	determining whether the one or more process 	requirements specified in the process 	information that are associated with the processes are 	being met (see at least Flanagan: ¶ 	[0163] & Fig. 44. Flanagan notes that the information may include one or more of an item, or 	process step, requirements associated with item or process step 	output, potential failure modes 	associated with the item or process, an initial severity value, an 	initial occurrence value and an 	initial detection value associated with the combination cause and effects, prevention or 	detection controls associated with the combination cause and effects, a 	validation identification 	of the FMEA project, recommended actions associated with the 	combination of the cause and 	effects, of failure, a forecasted severity value, a forecasted occurrence value and a 	forecasted detection value associated with the combination of the cause and effects, a 	current 	severity value, a current occurrence value and a current detection value 	associated with 	the 	combination of the cause and effects, the FMEA analysts assigned for an execution of the 	one or more prevention or detection controls and the recommended actions, and a start 	date, 	target completion state associated with the prevention or detection controls and the 	recommended actions. See also Figs. 38-41 of Flanagan.)
		Flanagan method for controlling product quality doesn’t explicitly teach or suggest 	the following:
	- iii) sensor data associated with the one or more parameters from one or more sensors of a 	product development environment;
	- responsive to determining that sensor data associated with a particular parameter of the 	control information is outside of an associated range of values, determining, by the computer 	and based on the process information and the 	control information, a process requirement 	and a process associated with the parameter;
	- communicating, by the computer and to a terminal, a user interface that indicates the 	process associated with the parameter
		Kymal method however in the analogous art for controlling product quality teaches 	the following:
	- iii) sensor data associated with the one or more parameters from one or more sensors of a 	product development environment (see at least Kymal: ¶ [0076-0079] & Fig. 7. Kymal notes that 	the secondary requirements that are related and/or integrated with redundancy for sensing a 	collision 714 includes providing duplication of sensor 718, and having a duel path sensor 	algorithm 720. The duplication of sensor 718 requirement may be achieved by ensuring that an 	additional redundant sensor(s) 722 and impact sensor(s) 724 are in the safety restraint system 	that communicates/controls the airbag control unit. There may be two impact 	sensors 724 including a left impact sensor 726 and a right impact sensor 728. The system may 	generate several documents and specifications based on the received requirements used for 	product development and testing including, but not limited to, technical safety requirements, 	FMEAs, 	hardware/software safety requirements, fault tree analysis, problem solving tools, and/or 	functional safety requirements.)
	- responsive to determining that sensor data (see at least Kymal: ¶ [0076-0079] & Fig. 7.) 	associated with a particular parameter of the control information is outside of an associated 	range of values (see at least Kymal: ¶ [0063] & Fig. 6B. Kymal notes that GUI 600 illustrative 	example the system may communicate the function ID 602, function name 604, and/or 	requirements 606. The 	requirements may include several subsections including, but not limited 	to, when 608 the requirement is needed based on certain condition(s), and/or how 	much 610 of a range is an accepted criterion to meet that requirement condition(s).), determining, 	by the computer (see at least Kymal: ¶ [0027].) and based on the process information and 	control information (see at least Kymal: ¶ [0025] & ¶ [0035]. Kymal teaches that “the software 	may include, but is not limited to using and/or creating: product and process requirements, 	malfunctions and failure modes of the requirements, effects of the failure modes, preventive 	controls, detective controls, recommended actions and implementation timings, control (test and 	detection activities) implementation details and results, 	project timings and supporting 	documentation, product details related to FMEAs, problem details related to global 8D method, 	risk analysis displayed as a fault tree, and final solution and validation results.” Also a control 	plan is generated to keep track of the status of all significant process characteristics. The 	control plan is used in developing controls against unfavorable outcomes in a manufacturing 	process. Based on the FMEAs, the control plan determines what steps to take if a specific 	failure becomes apparent and is a tool to control and contain warrant issues. The control 	plan may also be used as a tool to coordinate future and ongoing process improvement activities.), 	a process requirement and a process associated with the parameter (see at least Kymal: ¶ [0049] 	& Figs. 6B-6C. Kymal teaches that at step 420, the system may generate production sign-off 	documents based on the validation and verification of the product/process requirements. The 	system may also manage and/or generate several manufacture launch documentation regarding 	part runs, quality checks, and/or part inspections. See the process requirements and a process 	associated with a parameter shown for example at Figs. 6B-6C. See also Fig. 7.)
	- communicating, by the computer (see at least Kymal: ¶ [0027].)  and to a terminal (see at least 	Kymal: ¶ [0036-0037] denoting a terminal. Also at ¶ [0053]: “For a general risk analysis, the team 	may continue to analyze the design/process using one or more terminals in communication with 	the system. The user may identify possible causes for each failure mode and the likelihood of 	occurrence for each using one or more risk analysis or problem-solving tools such as a fault tree 	analysis. Other related information can be identified by the user as affecting the risk of the product 	(service).”), a user interface that indicates the process associated with the parameter (see at 	least Kymal:  Figs. 6B-6C & Fig. 7. Kymal notes a user interface that indicate the process 	associated with a parameter in Figs. 6B-6C.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Flanagan method for controlling product quality with the aforementioned teachings regarding iii) sensor data associated with the one or more parameters from one or more sensors of a product development environment; responsive to determining that sensor data associated with a particular parameter of the control information is outside of an associated range of values, determining, by the computer and based on the process information and the control information, a process requirement and a process associated with the parameter & communicating, by the computer and to a terminal, a user interface that indicates the process associated with the parameter in further view of Kymal, wherein the process allows information to be entered automatically eliminating the need to rework, re-enter, edit, and/or review multiple analytical tool documents/spreadsheets. The requirements generated into FMEAs may be all or only safety product requirements (see at least Kymal: ¶ [0029]).
Further, the claimed invention is merely a combination of old elements in a similar field for controlling product quality, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kymal, the results of the combination were predictable.

		Regarding Independent Claim 10, Flanagan system for controlling product quality teaches 	the following:
	- a memory that stores instruction code (see at least Flanagan: ¶ [0173] & Fig. 48.);
	- a processor in communication with the memory, wherein the instruction code is executable by 	the processor (see at least Flanagan: ¶ [0171] & Fig. 48.) to perform operations comprising:
	- receiving, i) process information that specifies one or more process requires requirements (see 	at least 	Flanagan: ¶ [0084-0086]. Flanagan notes that the display module 202 provides a user 	interface window 1300 for providing one or more requirements associated with the item. The user 	interface window 1300 may be accessed by selecting the item on the “FMEA Navigator” 710 and 	then selecting the “+ Add Requirement” tab. On selection of the “+ Add Requirement” tab, the 	display 	module 202 opens an information page to enable the receiving module 204 to receive 	textual 	inputs, from the FMEA analyst, for the one or more requirements associated with the 	item. See also ¶ [0134]: “The FMEA form within the “Summary” tab may include the plurality of 	sequential elements that are added for the FMEA project as explained above. For example, the 	summary table 	may include the item name, the requirements associated with items, the failure 	modes associated with the requirements, the causes, the effects, the initial occurrence value of 	the cause, the initial severity value of the effect, the initial detection value associated with the 	cause, and an initial RPN value associated with every cause effect combination.”) and one or more 	potential causes of failures associated with processes for manufacturing a design (see at least 	Flanagan: ¶ [0092-0093] & Figs. 18-19. Flanagan notes that the display module 202 may provide 	a user interface window 1800, to add one or more potential cause of failures associated with the 	potential mode of failure. The cause is defined as a condition that induces a failure mode. Also the 	FMEA analyst may enter the additional information associated with the potential cause of the 	failure, in the user interface window 1900 under the “Additional Info” tab. The additional 	information associated with the potential cause of failure may include a mechanism of failure, a 	classification code, a part number and a part name. See also ¶ [0158-0159] denoting “the 	probable risk mitigation zone 4220 includes all such combination of potential causes of failures 	and potential effects of failure that have a correlation of the severity value and the occurrence 	value greater than a predetermined threshold.”) ii) control information that specifies one or more 	parameters and one or more values associated 	with the one or more parameters that facilitate 	determining whether the one or more process 	requirements specified in the process 	information that are associated with the processes are 	being met (see at least Flanagan: ¶ 	[0163] & Fig. 44. Flanagan notes that the information may include one or more of an item, or 	process step, requirements associated with item or process step 	output, potential failure modes 	associated with the item or process, an initial severity value, an 	initial occurrence value and an 	initial detection value associated with the combination cause and effects, prevention or 	detection controls associated with the combination cause and effects, a 	validation identification 	of the FMEA project, recommended actions associated with the 	combination of the cause and 	effects, of failure, a forecasted severity value, a forecasted occurrence value and a 	forecasted detection value associated with the combination of the cause and effects, a 	current 	severity value, a current occurrence value and a current detection value 	associated with 	the 	combination of the cause and effects, the FMEA analysts assigned for an execution of the 	one or more prevention or detection controls and the recommended actions, and a start 	date, 	target completion state associated with the prevention or detection controls and the 	recommended actions. See also Figs. 38-41 of Flanagan.)
		Flanagan system for controlling product quality doesn’t explicitly teach or suggest 	the following:
	- iii) sensor data associated with the one or more parameters from one or more sensors of a 	product development environment;
	- responsive to determining that sensor data associated with a particular parameter of the 	control information is outside of an associated range of values, determining, by the computer 	and based on the process information and the 	control information, a process requirement 	and a process associated with the parameter;
	- communicating, to a terminal, a user interface that indicates the process associated with the 	parameter
		Kymal system however in the analogous art for controlling product quality teaches 	the following:
	- iii) sensor data associated with the one or more parameters from one or more sensors of a 	product development environment (see at least Kymal: ¶ [0076-0079] & Fig. 7. Kymal notes that 	the secondary requirements that are related and/or integrated with redundancy for sensing a 	collision 714 includes providing duplication of sensor 718, and having a duel path sensor 	algorithm 720. The duplication of sensor 718 requirement may be achieved by ensuring that an 	additional redundant sensor(s) 722 and impact sensor(s) 724 are in the safety restraint system 	that communicates/controls the airbag control unit. There may be two impact 	sensors 724 including a left impact sensor 726 and a right impact sensor 728. The system may 	generate several documents and specifications based on the received requirements used for 	product development and testing including, but not limited to, technical safety requirements, 	FMEAs, 	hardware/software safety requirements, fault tree analysis, problem solving tools, and/or 	functional safety requirements.)
	- responsive to determining that sensor data (see at least Kymal: ¶ [0076-0079] & Fig. 7.) 	associated with a particular parameter of the control information is outside of an associated 	range of values (see at least Kymal: ¶ [0063] & Fig. 6B. Kymal notes that GUI 600 illustrative 	example the system may communicate the function ID 602, function name 604, and/or 	requirements 606. The 	requirements may include several subsections including, but not limited 	to, when 608 the requirement is needed based on certain condition(s), and/or how 	much 610 of a range is an accepted criterion to meet that requirement condition(s).), determining, 	by the computer (see at least Kymal: ¶ [0027].) and based on the process information and 	control information (see at least Kymal: ¶ [0025] & ¶ [0035]. Kymal teaches that “the software 	may include, but is not limited to using and/or creating: product and process requirements, 	malfunctions and failure modes of the requirements, effects of the failure modes, preventive 	controls, detective controls, recommended actions and implementation timings, control (test and 	detection activities) implementation details and results, 	project timings and supporting 	documentation, product details related to FMEAs, problem details related to global 8D method, 	risk analysis displayed as a fault tree, and final solution and validation results.” Also a control 	plan is generated to keep track of the status of all significant process characteristics. The 	control plan is used in developing controls against unfavorable outcomes in a manufacturing 	process. Based on the FMEAs, the control plan determines what steps to take if a specific 	failure becomes apparent and is a tool to control and contain warrant issues. The control 	plan may also be used as a tool to coordinate future and ongoing process improvement activities.), 	a process requirement and a process associated with the parameter (see at least Kymal: ¶ [0049] 	& Figs. 6B-6C. Kymal teaches that at step 420, the system may generate production sign-off 	documents based on the validation and verification of the product/process requirements. The 	system may also manage and/or generate several manufacture launch documentation regarding 	part runs, quality checks, and/or part inspections. See the process requirements and a process 	associated with a parameter shown for example at Figs. 6B-6C. See also Fig. 7.)
	- communicating, to a terminal (see at least Kymal: ¶ [0036-0037] denoting a terminal. Also at 	¶ [0053]: “For a general risk analysis, the team may continue to analyze the design/process using 	one or more terminals in communication with the system. The user may identify possible causes 	for each failure mode and the likelihood of occurrence for each using one or more risk analysis or 	problem-solving tools such as a fault tree analysis. Other related information can be identified by 	the user as affecting the risk of the product (service).”) a user interface that indicates the process 	associated with the parameter (see at least Kymal: Figs. 6B-6C & Fig. 7. Kymal notes a user 	interface that indicate the process associated with a parameter in Figs. 6B-6C.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Flanagan system for controlling product quality with the aforementioned teachings regarding iii) sensor data associated with the one or more parameters from one or more sensors of a product development environment; responsive to determining that sensor data associated with a particular parameter of the control information is outside of an associated range of values, determining, by the computer and based on the process information and the control information, a process requirement and a process associated with the parameter & communicating, to a terminal, a user interface that indicates the process associated with the parameter in further view of Kymal, wherein the process allows information to be entered automatically eliminating the need to rework, re-enter, edit, and/or review multiple analytical tool documents/spreadsheets. The requirements generated into FMEAs may be all or only safety product requirements (see at least Kymal: ¶ [0029]).
Further, the claimed invention is merely a combination of old elements in a similar field for controlling product quality, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kymal, the results of the combination were predictable.

		Regarding Independent Claim 19, Flanagan non-transitory computer-readable medium 	for controlling product quality teaches the following:
	- receiving, i) process information that specifies one or more process requires requirements (see 	at least 	Flanagan: ¶ [0084-0086]. Flanagan notes that the display module 202 provides a user 	interface window 1300 for providing one or more requirements associated with the item. The user 	interface window 1300 may be accessed by selecting the item on the “FMEA Navigator” 710 and 	then selecting the “+ Add Requirement” tab. On selection of the “+ Add Requirement” tab, the 	display 	module 202 opens an information page to enable the receiving module 204 to receive 	textual 	inputs, from the FMEA analyst, for the one or more requirements associated with the 	item. See also ¶ [0134]: “The FMEA form within the “Summary” tab may include the plurality of 	sequential elements that are added for the FMEA project as explained above. For example, the 	summary table 	may include the item name, the requirements associated with items, the failure 	modes associated with the requirements, the causes, the effects, the initial occurrence value of 	the cause, the initial severity value of the effect, the initial detection value associated with the 	cause, and an initial RPN value associated with every cause effect combination.”) and one or more 	potential causes of failures associated with processes for manufacturing a design (see at least 	Flanagan: ¶ [0092-0093] & Figs. 18-19. Flanagan notes that the display module 202 may provide 	a user interface window 1800, to add one or more potential cause of failures associated with the 	potential mode of failure. The cause is defined as a condition that induces a failure mode. Also the 	FMEA analyst may enter the additional information associated with the potential cause of the 	failure, in the user interface window 1900 under the “Additional Info” tab. The additional 	information associated with the potential cause of failure may include a mechanism of failure, a 	classification code, a part number and a part name. See also ¶ [0158-0159] denoting “the 	probable risk mitigation zone 4220 includes all such combination of potential causes of failures 	and potential effects of failure that have a correlation of the severity value and the occurrence 	value greater than a predetermined threshold.”) ii) control information that specifies one or more 	parameters and one or more values associated 	with the one or more parameters that facilitate 	determining whether the one or more process 	requirements specified in the process 	information that are associated with the processes are 	being met (see at least Flanagan: ¶ 	[0163] & Fig. 44. Flanagan notes that the information may include one or more of an item, or 	process step, requirements associated with item or process step 	output, potential failure modes 	associated with the item or process, an initial severity value, an 	initial occurrence value and an 	initial detection value associated with the combination cause and effects, prevention or 	detection controls associated with the combination cause and effects, a 	validation identification 	of the FMEA project, recommended actions associated with the 	combination of the cause and 	effects, of failure, a forecasted severity value, a forecasted occurrence value and a 	forecasted detection value associated with the combination of the cause and effects, a 	current 	severity value, a current occurrence value and a current detection value 	associated with 	the 	combination of the cause and effects, the FMEA analysts assigned for an execution of the 	one or more prevention or detection controls and the recommended actions, and a start 	date, 	target completion state associated with the prevention or detection controls and the 	recommended actions. See also Figs. 38-41 of Flanagan.)
		Flanagan non-transitory computer-readable medium for controlling product quality 	doesn’t explicitly teach or suggest the following:
	- iii) sensor data associated with the one or more parameters from one or more sensors of a 	product development environment;
	- responsive to determining that sensor data associated with a particular parameter of the 	control information is outside of an associated range of values, determining, by the computer 	and based on the process information and the 	control information, a process requirement 	and a process associated with the parameter;
	- communicating, to a terminal, a user interface that indicates the process associated with the 	parameter
		Kymal non-transitory computer-readable medium however in the analogous art for 	controlling product quality teaches the following:
	- iii) sensor data associated with the one or more parameters from one or more sensors of a 	product development environment (see at least Kymal: ¶ [0076-0079] & Fig. 7. Kymal notes that 	the secondary requirements that are related and/or integrated with redundancy for sensing a 	collision 714 includes providing duplication of sensor 718, and having a duel path sensor 	algorithm 720. The duplication of sensor 718 requirement may be achieved by ensuring that an 	additional redundant sensor(s) 722 and impact sensor(s) 724 are in the safety restraint system 	that communicates/controls the airbag control unit. There may be two impact 	sensors 724 including a left impact sensor 726 and a right impact sensor 728. The system may 	generate several documents and specifications based on the received requirements used for 	product development and testing including, but not limited to, technical safety requirements, 	FMEAs, 	hardware/software safety requirements, fault tree analysis, problem solving tools, and/or 	functional safety requirements.)
	- responsive to determining that sensor data (see at least Kymal: ¶ [0076-0079] & Fig. 7.) 	associated with a particular parameter of the control information is outside of an associated 	range of values (see at least Kymal: ¶ [0063] & Fig. 6B. Kymal notes that GUI 600 illustrative 	example the system may communicate the function ID 602, function name 604, and/or 	requirements 606. The 	requirements may include several subsections including, but not limited 	to, when 608 the requirement is needed based on certain condition(s), and/or how 	much 610 of a range is an accepted criterion to meet that requirement condition(s).), determining, 	by the computer (see at least Kymal: ¶ [0027].) and based on the process information and 	control information (see at least Kymal: ¶ [0025] & ¶ [0035]. Kymal teaches that “the software 	may include, but is not limited to using and/or creating: product and process requirements, 	malfunctions and failure modes of the requirements, effects of the failure modes, preventive 	controls, detective controls, recommended actions and implementation timings, control (test and 	detection activities) implementation details and results, 	project timings and supporting 	documentation, product details related to FMEAs, problem details related to global 8D method, 	risk analysis displayed as a fault tree, and final solution and validation results.” Also a control 	plan is generated to keep track of the status of all significant process characteristics. The 	control plan is used in developing controls against unfavorable outcomes in a manufacturing 	process. Based on the FMEAs, the control plan determines what steps to take if a specific 	failure becomes apparent and is a tool to control and contain warrant issues. The control 	plan may also be used as a tool to coordinate future and ongoing process improvement activities.), 	a process requirement and a process associated with the parameter (see at least Kymal: ¶ [0049] 	& Figs. 6B-6C. Kymal teaches that at step 420, the system may generate production sign-off 	documents based on the validation and verification of the product/process requirements. The 	system may also manage and/or generate several manufacture launch documentation regarding 	part runs, quality checks, and/or part inspections. See the process requirements and a process 	associated with a parameter shown for example at Figs. 6B-6C. See also Fig. 7.)
	- communicating, to a terminal (see at least Kymal: ¶ [0036-0037] denoting a terminal. Also at 	¶ [0053]: “For a general risk analysis, the team may continue to analyze the design/process using 	one or more terminals in communication with the system. The user may identify possible causes 	for each failure mode and the likelihood of occurrence for each using one or more risk analysis or 	problem-solving tools such as a fault tree analysis. Other related information can be identified by 	the user as affecting the risk of the product (service).”), a user interface that indicates the 	process associated with the parameter (see at least Kymal:  Figs. 6B-6C & Fig. 7. Kymal notes 	a user interface that indicate the process associated with a parameter in Figs. 6B-6C.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Flanagan system for controlling product quality with the aforementioned teachings regarding iii) sensor data associated with the one or more parameters from one or more sensors of a product development environment; responsive to determining that sensor data associated with a particular parameter of the control information is outside of an associated range of values, determining, by the computer and based on the process information and the control information, a process requirement and a process associated with the parameter & communicating, to a terminal, a user interface that indicates the process associated with the parameter in further view of Kymal, wherein the process allows information to be entered automatically eliminating the need to rework, re-enter, edit, and/or review multiple analytical tool documents/spreadsheets. The requirements generated into FMEAs may be all or only safety product requirements (see at least Kymal: ¶ [0029]).
Further, the claimed invention is merely a combination of old elements in a similar field for controlling product quality, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kymal, the results of the combination were predictable.

Regarding Dependent Claims 2, 11 and 20, Flanagan / Kymal method / system / non-transitory computer readable medium for controlling product quality teaches the limitations of Independent Claims 1, 10 and 19 above, and Flanagan further teaches the method / system / non-transitory computer readable medium for controlling product quality comprising:
- receiving, by the computer (see at least Flanagan: Fig. 48.), design information that specifies one or more design requirements and potential causes of failures associated with the design, wherein a particular design requirement specified in the design information is associated with the process (see at least Flanagan: ¶ [0151] & ¶ [0168]. Flanagan notes that the design DRF is determined based on an initial occurrence value associated with a combination of at least one potential effect of failure and at least one potential cause of failure. The glide-path DRF is based on a completion of prevention and detection controls and recommended actions within a required target date of completion. Similar to a DFMEA project, the PFMEA project may include a severity value for the effect of failure, an occurrence value associated with the cause of failure mode, a detection value for the cause of failure mode and an RPN value for every cause/effect combination in the PFMEA project. The prevention controls, detection controls and the recommended actions may be added and implemented in a similar manner as done for a DFMEA project. See also ¶ [0181] of Flanagan: “The information may include name of item or process, requirements associated with those items or process, potential failure modes, potential causes and effects associated with the failure modes, one or more controls and recommended actions associated with the various causes and failure mode combinations.” Also at ¶ [0095]: “Every failure mode may have multiple effects and every effect may have multiple causes. Therefore, it shall be understood that there may be multiple combinations of causes and the effects for every failure mode associated with the requirement of every item in the DFMEA project.”)
- wherein the user interface further indicates the design requirement specified in the design information that is associated with the process (see at least Flanagan: ¶ [0163] & Fig. 44. Flanagan teaches that the FMEA analyst may select any cell within the CMRC to view information associated with all the combinations of cause and effect under that cell and other sequential order of elements associated with that combination, as illustrated in user interface window 4400. The information may include one or more of an item, or process step, requirements associated with item or process step output, potential failure modes associated with the item or process, an initial severity value, an initial occurrence value and an initial detection value associated with the combination cause and effects, prevention or detection controls associated with the combination cause and effects, a validation identification of the FMEA project. See also Fig. 38 & Fig. 41 of Flanagan.)

Regarding Dependent Claims 3 and 12, Flanagan / Kymal method / system for controlling product quality teaches the limitations of Claims 1-2, and 10-11 above, and Flanagan further teaches the method / system for controlling product quality comprising:
- receiving, by the computer (see at least Flanagan: Fig. 48.), and via a second user interface, a selected pre-defined design function and a selected pre-defined design requirement previously related to the design function, a potential cause of failure (PCOF) attribute (see at least Flanagan: ¶ [0092] & ¶ [0151]. Flanagan teaches that the FMEA analyst may enter the name of the cause, the description of the cause along with important notes and an initial occurrence value associated with the cause under the “Key Info” tab in the user interface window 1800. The initial occurrence value indicates the likelihood that the cause will actually happen. The occurrence value may be pre-defined in an external database or the repository 104 according to an organizational standard or a well-known industry standard such as the AIA G standard. Also information may include a test status, a validation status, an actual severity, an actual occurrence, an actual detection, name of the FMEA analyst that executed the action, and the actual end date. The actual severity, occurrence and detection may be selected based on an industry standard definition and may be selected based on pre-defined values stored in an external database or in repository 104. See also Flanagan at ¶ [0087]: “The FMEA analyst may select a desired PD category from a list of predefined categories. In a further embodiment, a list of predefined PD codes may also be presented to the FMEA analyst to facilitate selection of the desired PD code for the failure mode.”)
- adding, by the computer and in an object graph, a design failure mode and effect (DFME) node that specifies the design PCOF attribute (see at least Flanagan: ¶ [0073] & ¶ [0183]. Flanagan notes that the user interface 112 includes the “FMEA Navigator” 710, which displays the sequential order of elements in the tree structure format. The first node in the tree structure includes the name of item or process step. Subsequently, the next node includes the one or more requirements/process step output associated with the item or process step. The next node includes one or more failure modes associated with the requirements or process step output. The subsequent node includes the one or more effects and causes associated with each of the failure modes. The subsequent mode includes the various controls or recommended actions associated with the cause and failure mode combination. The tree structure enables the FMEA analysts to view the association of sequential order of elements with each other.  Also the receiving module 204 may receive the required information from the FMEA analyst to successfully create the DFMEA project. As illustrated in FIG. 4, the required information may include basic Key information such as the title of the project, the Automotive Industry Action Group (AIA G) edition to be followed for the project, the type of FMEA, the part number, etc. In an embodiment, the part number may be imported from the repository 104 by clicking on the “+ Add” tab.)
- relating, in the object graph, the DFME node to the selected design function and the selected design requirement, and to the design (see at least Flanagan: ¶ [0084-0086] & ¶ [0183].  The user interface 112 includes the “FMEA Navigator” 710, which displays the sequential order of elements in the tree structure format. The first node in the tree structure includes the name of item or process step. Subsequently, the next node includes the one or more requirements/process step output associated with the item or process step. The next node includes one or more failure modes associated with the requirements or process step output. The subsequent node includes the one or more effects and causes associated with each of the failure modes. The subsequent mode includes the various controls or recommended actions associated with the cause and failure mode combination. The tree structure enables the FMEA analysts to view the association of sequential order of elements with each other.  See also ¶ [0084-0086] of Flanagan: “The display module 202 provides a user interface window 1300 for providing one or more requirements associated with the item. The user interface window 1300 may be accessed by selecting the item on the “FMEA Navigator” 710 and then selecting the “+ Add Requirement” tab. On selection of the “+ Add Requirement” tab, the display module 202 opens an information page to enable the receiving module 204 to receive textual inputs, from the FMEA analyst, for the one or more requirements associated with the item. In one embodiment, the FMEA analyst may enter the requirement name and description associated with the requirement, and click on the “OK” button.”) 

Regarding Dependent Claims 4 and 13, Flanagan / Kymal method / system for controlling product quality teaches the limitations of Claims 1-3, and 10-12 above, and Flanagan further teaches the method / system for controlling product quality comprising:
- receiving, by the computer (see at least Flanagan: Fig. 48.) and via the second user interface, a potential failure mode attribute (see at least Flanagan: ¶ [0090] & ¶ [0181]. Flanagan teaches that the display module 202 may provide a user interface window 1700, to add one or more potential effect of failures associated with the potential failure modes. The potential effect indicates a potential outcome of a failure mode as perceived by a customer. The user interface window 1700 may be accessed by selecting the “Failure Mode” on the “FMEA Navigator” 710 and then selecting the “+ Add Effect” tab, which provides an information page in the user interface window 1700. Subsequently, the FMEA analyst may select “Create A New Effect” tab to enable the receiving module 204 to receive the textual inputs, from the FMEA analyst, for the information associated with the potential effect of failure. The information may include name of item or process, requirements associated with those items or process, potential failure modes, potential causes and effects associated with the failure modes, one or more controls and recommended actions associated with the various causes and failure mode combinations.) a potential effect(s) of failure attribute (see at least Flanagan: ¶ [0188] & Fig. 17. Flanagan notes that the risk mitigation zone 4210 includes all such combination of potential causes of failure and potential effects of failure that have a correlation of the severity value and the occurrence value greater than a predetermined threshold. Each of the cause and effect combinations in the risk mitigation zone may include one or more recommended actions from the FMEA analyst to mitigate the risk associate with those cause and effect combinations. The criticality of the risk associated with a cause/effect combination is based on the severity value and the occurrence value of the effect and the cause respectively. See also Flanagan at ¶ [0090].), a current design prevention controls attribute (see at least Flanagan: ¶ [0098-0099]. Flanagan notes that the prevention controls are the controls that are specifically related to the reduction or elimination of a cause. These are the controls that prevent a defect from being made. The prevention controls can reduce occurrence value associated with the cause. For example, the FMEA analyst may add a prevention control for controlling a cause of failure by reducing the occurrence value associated with the cause. See also Flanagan at ¶ [0111-0112] & Fig. 24].), and a current design detection controls attribute (see at least Flanagan: ¶ [0097] & ¶ [0105]. Flanagan teaches that a detection control reflects how well a test or series of tests may find a design flaw; i.e. detect that a failure mode has happened or detect the presence of a cause. These are the controls that detect a defect that already exists. However, the detection control does not alter the initial occurrence value. As will be understood by a person skilled in the art, the detection controls identify a detection value that indicates the likelihood that a cause will actually happen. Also at ¶ [0105] of Flanagan: “The FMEA analyst may select “Detection Control” from the drop down under the “Add Control/RA” tab and subsequently, a “New Detection Control” information page opens in a user interface window 2200. Subsequently, the FMEA analyst may select “Select From Pick List” tab and an “Initial Control Pick List” tab. Subsequently, the entire pick list of the detection controls is displayed with the Test id and the test description. The receiving module 204 may then receive the textual inputs, from the FMEA analyst, associated with required information to be filled in the “New Detection Control” information page on the user interface window 2200. For example, the required information may include the initial control, control name, procedure process, Test ID, associated with, information under “Key Info” and “Additional Info” tab etc.” See also ¶ [0107] of Flanagan.)
- specifying, by the computer (see at least Flanagan: Fig. 48.), the potential failure mode attribute, the potential effect(s) of failure attribute, the current design prevention controls attribute, and the current design detection controls attribute in the DFME node (see at least Flanagan: Fig. 49 & ¶ [0183]. The user interface 112 includes the “FMEA Navigator” 710, which displays the sequential order of elements in the tree structure format. The first node in the tree structure includes the name of item or process step. Subsequently, the next node includes the one or more requirements/process step output associated with the item or process step. The next node includes one or more failure modes associated with the requirements or process step output. The subsequent node includes the one or more effects and causes associated with each of the failure modes. The subsequent mode includes the various controls or recommended actions associated with the cause and failure mode combination. The tree structure enables the FMEA analysts to view the association of sequential order of elements with each other. The tree structure also enables the FMEA analyst to navigate any element from the sequential order of elements by selecting the element to view the information associated with the element or double clicking the element to view an editable information page associated with the element. Examiner interprets that each of these attributes are specified in the tree structure object graph for these nodes.)

Regarding Dependent Claims 5 and 14, Flanagan / Kymal method / system for controlling product quality teaches the limitations of Claims 1-4, and 10-13 above, and Flanagan further teaches the method / system for controlling product quality comprising:
- generating, by the computer (see at least Flanagan: Fig. 48.), a design failure mode and effects analysis (DFMEA) report associated with the design that specifies, for each of a plurality of DFME nodes of the object graph associated with the design, the design function and the design requirement related to the  DFME node, and the potential cause of failure (PCOF) attribute, the potential failure mode attribute, the potential effect(s) of failure attribute, the current design prevention controls attribute, and the current design detection controls attribute specified in the DFME node (see at least Flanagan: ¶ [0143-0145] & ¶ [0183]. Flanagan notes that the FMEA analyst may view a complete Design Verification Plan and Report (DVP&R) for the entire product or process by clicking on a “DVP&R” tab. A DVP&R may be defined as a method to plan and document testing activity through each phase of a product or a process development starting from the inception to the ongoing refinement of the project. The FMEA analyst may monitor the entire project by viewing the DVP&R table under the “DVP&R” tab, as illustrated in a user interface window 3800 in Fig. 38. The DVP&R table may include the information related to the controls, the recommended actions, the responsible person, the target dates, the associated failure modes, the description of the controls and the recommended actions etc. For example, the FMEA analyst may view the status of execution of the controls and the recommended actions in the DVP&R table. See also Figs. 38-41 of Flanagan showing detection controls, prevention controls, potential effect(s) of failure, potential failure mode, potential cause of failure, the design function and the design requirement related to the DFME node. Examiner interprets the DFMEA report as the DVP&R report here.)

Regarding Dependent Claims 6 and 15, Flanagan / Kymal method / system for controlling product quality teaches the limitations of Claims 1-3 and 10-12, above, and Flanagan further teaches the method / system for controlling product quality comprising:
- receiving, by the computer (see at least Flanagan: Fig. 48.)  and via the second user interface, a selected pre-defined process descriptor and a selected pre-defined process requirement previously related to the process descriptor, and a potential cause of failure (PCOF) attribute (see at least Flanagan: ¶ [0092] & ¶ [0151]. Flanagan teaches that the FMEA analyst may enter the name of the cause, the description of the cause along with important notes and an initial occurrence value associated with the cause under the “Key Info” tab in the user interface window 1800. The initial occurrence value indicates the likelihood that the cause will actually happen. The occurrence value may be pre-defined in an external database or the repository 104 according to an organizational standard or a well-known industry standard such as the AIA G standard. Also information may include a test status, a validation status, an actual severity, an actual occurrence, an actual detection, name of the FMEA analyst that executed the action, and the actual end date. The actual severity, occurrence and detection may be selected based on an industry standard definition and may be selected based on pre-defined values stored in an external database or in repository 104. See also Flanagan at ¶ [0087]: “The FMEA analyst may select a desired PD category from a list of predefined categories. In a further embodiment, a list of predefined PD codes may also be presented to the FMEA analyst to facilitate selection of the desired PD code for the failure mode.”)
- adding, by the computer (see at least Flanagan: Fig. 48.)  and in the object graph, a process failure mode and effect (PFME) node that specifies the process PCOF attribute (see at least Flanagan: ¶ [0073] & ¶ [0183]. Flanagan notes that the user interface 112 includes the “FMEA Navigator” 710, which displays the sequential order of elements in the tree structure format. The first node in the tree structure includes the name of item or process step. Subsequently, the next node includes the one or more requirements/process step output associated with the item or process step. The next node includes one or more failure modes associated with the requirements or process step output. The subsequent node includes the one or more effects and causes associated with each of the failure modes. The subsequent mode includes the various controls or recommended actions associated with the cause and failure mode combination. The tree structure enables the FMEA analysts to view the association of sequential order of elements with each other.  Also the receiving module 204 may receive the required information from the FMEA analyst to successfully create the DFMEA project. As illustrated in FIG. 4, the required information may include basic Key information such as the title of the project, the Automotive Industry Action Group (AIA G) edition to be followed for the project, the type of FMEA, the part number, etc. In an embodiment, the part number may be imported from the repository 104 by clicking on the “+ Add” tab.)
- relating, in the object graph, the PFME node to the selected process descriptor (see at least Flanagan: (Claims 39-40 of Flanagan) & ¶ [0183]. Flanagan teaches that the real time FMEA form further includes one or more visual descriptors associated with the elements of the sequential order of elements. The one or more visual descriptors provides a status or issues associated with the elements.) and the selected process requirement, and to the design (see at least Flanagan: ¶ [0084-0086] & ¶ [0183].  The user interface 112 includes the “FMEA Navigator” 710, which displays the sequential order of elements in the tree structure format. The first node in the tree structure includes the name of item or process step. Subsequently, the next node includes the one or more requirements/process step output associated with the item or process step. The next node includes one or more failure modes associated with the requirements or process step output. The subsequent node includes the one or more effects and causes associated with each of the failure modes. The subsequent mode includes the various controls or recommended actions associated with the cause and failure mode combination. The tree structure enables the FMEA analysts to view the association of sequential order of elements with each other.  See also ¶ [0084-0086] of Flanagan: “The display module 202 provides a user interface window 1300 for providing one or more requirements associated with the item. The user interface window 1300 may be accessed by selecting the item on the “FMEA Navigator” 710 and then selecting the “+ Add Requirement” tab. On selection of the “+ Add Requirement” tab, the display module 202 opens an information page to enable the receiving module 204 to receive textual inputs, from the FMEA analyst, for the one or more requirements associated with the item. In one embodiment, the FMEA analyst may enter the requirement name and description associated with the requirement, and click on the “OK” button.”) 

Regarding Dependent Claims 7 and 16, Flanagan / Kymal method / system for controlling product quality teaches the limitations of Claims 1-3, 6, 10-12 and 15, above, and Flanagan further teaches the method / system for controlling product quality comprising:
- receiving, by the computer (see at least Flanagan: Fig. 48.) and via the second user interface, a potential failure mode attribute, a potential effect(s) of failure attribute, a current process prevention controls attribute, and a current process detection controls attribute (see at least Flanagan: Figs. 35-36. Flanagan at Fig. 35 teaches a potential failure mode (“failure mode 1”), potential effect(s) of failure mode (“effect 1” & “effect 2”), potential cause(s) / trigger(s) of failure mode (“cause 1”), current controls (“prevention control 1” & “detection control 1”) and recommended actions to name a few. See also Figs. 38-39 of Flanagan.)
- specifying, by the computer (see at least Flanagan: Fig. 48.), the potential failure mode attribute, the potential effect(s) o failure attribute, the current process prevention controls attribute, and the current process detection controls attribute in the PFME node (see at least Flanagan: Figs. 35-36 & ¶ [0183].  Flanagan notes that “the GUI module 110 represent the sequential order of elements in a tree structure format on the user interface 112. The user interface 112 includes the “FMEA Navigator” 710, which displays the sequential order of elements in the tree structure format. The first node in the tree structure includes the name of item or process step. Subsequently, the next node includes the one or more requirements/process step output associated with the item or process step. The next node includes one or more failure modes associated with the requirements or process step output. The subsequent node includes the one or more effects and causes associated with each of the failure modes. The subsequent mode includes the various controls or recommended actions associated with the cause and failure mode combination.”)

Regarding Dependent Claims 8 and 17, Flanagan / Kymal method / system for controlling product quality teaches the limitations of Claims 1-3, 6-7, 10-12 and 15-16, above, and Flanagan further teaches the method / system for controlling product quality comprising:
- generating, by the computer (see at least Flanagan: Fig. 48.), a process failure mode and effects analysis (PFMEA) report associated with the design that specifies, for each of a plurality of PFME nodes of the object design graph associated with the design, the processor descriptor and the process requirement related to the PFME node, and the potential cause of failure (PCOF) attribute, the potential failure mode attribute, the potential effect(s) of failure attribute, the current process prevention controls attribute, and the current process detection controls attribute specified in the PFME node (see at least Flanagan: Figs. 43-44 & ¶ [0162-0164]. Flanagan teaches that “The display module 202 may provide the user interface window 4300 under the “Reports” tab for the selected FMEA or validation project. The initial CMRC is based on an initial severity value and an initial occurrence value associated with a combination of at least one potential cause of failure and at least one potential effect of failure. The initial CMRC may be revised based on an initial occurrence value associated with the combination of the at least one potential cause of failure and the at least one potential effect of failure. The initial occurrence value is revised based on an execution of at least one prevention control associated with the combination of the at least one potential cause of failure and the at least one potential effect of failure. Further, the current CMRC is based on a current severity value, and a current occurrence value associated with a combination of at least one potential cause of failure and at least one potential effect of failure.” See also Figs. 43-44 of Flanagan.)

Regarding Dependent Claims 9 and 18, Flanagan / Kymal method / system for controlling product quality teaches the limitations of Claims 1-3, 6, 10-12 and 15, above, and Flanagan further teaches the method / system for controlling product quality comprising:
- generating, by the computer (see at least Flanagan: Fig. 48.), a third user interface that facilities specifying a process flow diagram, wherein the process flow diagram further specifies an order of operation of pre-defined process descriptors that are selectable via the third user interface (see at least Flanagan: Fig. 49 & ¶ [0163]. Flanagan notes that the FMEA analysts assigned for an execution of the one or more prevention or detection controls and the recommended actions, and a start date, target completion state associated with the prevention or detection controls and the recommended actions. The sequential order of elements in the report may also include visual descriptors associated with the elements. The visual descriptors provide a status or issues associated with the elements. In Fig. 49, the process flow displays on a user interface one or more information pages associated with sequential order of elements, receives with an aid of the user interface textual inputs from one or more FMEA analysis, represents to the one or more FMEA analysts, the sequential order of elements in a tree structure and develops a risk chart for tracking a risk mitigation progress for the FMEA project. See also Flanagan at ¶ [0007-0009].)

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US Patent Application Documents
US Patent Application (US 2019/0065491 A1) – Information image processing system and information image processing method;
US Patent Application (US 2003/0171897 A1) – Product Performance Integrated Database Apparatus and Method;
US Patent Application (US 2008/0126920 A1) – Method for Creating FMEA Sheet and Device for Automatically Creating FMEA Sheet;
US Patent # (US 5,586,252 A) – System for Failure Mode and Effects Analysis;
US Patent Application (US 2004/0225475 A1) – Method, System and Computer Product for Performing Failure Mode and Effects Analysis Throughout the Product Lifecycle;
US Patent Application (US 2012/0254710 A1) – Risk Charts for Failure Mode and Effects Analysis;
US Patent Application (US 2018/0060832 A1) – Failure Mode Ranking in an Asset Management System;
US Patent # (US 7,937,679 B2) – Method for Performing Failure Mode and Effects Analysis of an Integrated Circuit and Computer Program Product Therefor;
US Patent # (US 7,818,192 B2) – Quality Information Management System;
US Patent Application (US 2015/0039386 A1) – Method and System for Risk Assessment Analysis;
US Patent Application (US 2015/0095101 A1) – Method and System for Populating Requirements;
US Patent Application (US 2017/0372237 A1) – System and Method for Producing Models for Asset Management from Requirements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683